Citation Nr: 1100074	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April to October 1980 and 
from January 1981 to July 2000.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas. 

In support of his claim, the Veteran testified at a hearing at 
the RO in August 2010 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).


FINDING OF FACT

There is competent and credible evidence showing the Veteran 
began experiencing sleep apnea while in the military and that he 
has continued to experience the effects of this condition since 
his discharge from service.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, it 
is just as likely as not the Veteran's sleep apnea was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  However, inasmuch as the Board is 
fully granting the Veteran's claim, there is no need to discuss 
whether there has been compliance with these duty to notify and 
assist provisions.  He is receiving the requested benefit, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless 
error) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(indicating that, as the pleading party, he, not VA, has the 
evidentiary burden of proof for showing there is a VCAA notice 
error in either timing or content and, moreover, that it is 
unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection for Sleep Apnea

The Veteran contends that he began experiencing sleep apnea, as 
evidenced by loud snoring and constant tiredness, while in the 
military, and that he has continued to experience the effects of 
this condition rather continuously since his discharge from 
service.  And after reviewing the relevant medical and other 
evidence of record, the Board agrees and finds this evidence 
supports his claim for service connection.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
flat feet, varicose veins, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
claimed disability, VA adjudicators have the responsibility of 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and against 
the claim), with the Veteran prevailing in either event.  
Conversely, the claim will be denied if the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable 
doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is that he has the claimed disability - 
namely, sleep apnea.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In the absence of this proof of current disability, 
there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  A VA outpatient 
treatment record from May 2006 shows this diagnosis, as do 
several more recently dated records up to May 2009.  A VA 
compensation examiner that evaluated the Veteran in November 2008 
also confirmed this diagnosis.  As well, a private treatment 
record from Dr. H.K., dated in February 2009, reaffirms this 
diagnosis.



The only remaining question, then, is whether the Veteran's sleep 
apnea dates back to his military service, which ended only a 
relatively few years earlier in July 2000.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Indeed, regarding in-service incurrence of a relevant disease or 
injury, the Veteran's service treatment records (STRs) from 
September 1999, so prior to his separation, note snoring and 
sleepiness, albeit with an unclear etiology.  But, significantly, 
the evaluating physician listed sleep apnea as a possible 
diagnosis.  So there were objective indications of this condition 
even while the Veteran was in service.  Additionally, his April 
2000 separation examination noted "loss of concentration," 
although did not associate this symptom with a specific disorder 
such as sleep apnea.  He was discharged from service in July 
2000.

His post-service VA outpatient treatment records show subsequent 
complaints and treatment for sleep apnea, beginning in May 2006, 
when he had a sleep study.  So there were only 6 relatively short 
years between his discharge from service and those recurring 
suspicions that he had sleep apnea.  That sleep study confirmed 
he had clinically significant sleep-disordered breathing.  He was 
reevaluated for this disorder in January and March 2007.

The November 2008 VA compensation examiner observed the Veteran 
had failed to return for a follow-up appointment in September 
1999, so while in service, to either confirm or rule out the 
suspected diagnosis of sleep apnea.  But this VA examiner equally 
acknowledged the "loss of concentration" reported during the 
Veteran's separation examination in April 2000 as another 
possible indication he had sleep apnea even while in service.  
This VA examiner also noted the Veteran's complaints of snoring 
for years and sleep disruption, both symptoms of sleep apnea, 
which was the resultant diagnosis.

Regarding the etiology of the Veteran's sleep apnea, and 
specifically in terms of whether it dates back to or is 
attributable to his military service, this VA examiner concluded 
that, because the Veteran had failed to return for the follow-up 
appointment after the initial suspicion in September 1999, "it 
would be mere speculation to state he had sleep apnea in 1999, 
without further documentation."  However, this VA examiner also 
stated that, if it was a chronic disorder in service, the Veteran 
could submit further documentation of that fact.

Service connection may be granted for any disease initially 
diagnosed after service, if the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Following that November 2008 VA compensation examination, the 
Veteran submitted a private treatment record from Dr. H.K., dated 
in February 2009.  Dr. H.K. confirmed the diagnosis of sleep 
apnea and noted the treatment for it, but he did not provide an 
opinion as to a possible etiology.  

Nevertheless, there are other objective indications of sleep 
apnea beginning during the Veteran's military service and 
continuing during the several years since so as to, in turn, 
establish continuity of symptomatology and this required linkage 
to his service.  Establishing continuity of symptomatology under 
38 C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements - that is, to 
etiologically link the current disability to the disability shown 
in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

The Veteran testified during his recent August 2010 Travel Board 
hearing that he began noticing problems with loud snoring and 
tiredness in 1994 or 1995.  He also submitted supporting lay 
statements from his ex-wife, daughter and a friend, dated from 
January to August 2010, confirming this history of loud snoring 
dating back to his military service and its impact on their 
ability to sleep when around him.  His daughter said she would 
try to fall asleep before him when they took family trips because 
his snoring was so loud.  She also said the only time the snoring 
stopped was when he stopped breathing for a moment.  She 
described him as often looking "tired and weary."  Similarly, 
his ex-wife recounted difficulty sleeping because of the snoring 
and also times when he stopped breathing altogether.  
The statement from his friend, a fellow soldier, recounted 
similar instances of "loud snoring and at times he would stop 
breathing for a few moments, followed with choking sounds."

The Veteran's hearing testimony and supporting lay statements are 
competent evidence of the type of symptoms suggestive of sleep 
apnea, both initially during his military service and on an 
ongoing basis during the years since.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, during 
service and since, even where not corroborated by contemporaneous 
medical evidence such as treatment records).  This lay hearing 
and written testimony also is credible since his continuous 
complaints and treatment for this disorder are documented 
throughout the record - including in the additional evidence he 
submitted during his recent hearing.  And because this supporting 
lay evidence is both competent and credible, it is probative of 
his claim that he had sleep apnea during his service and that it 
has persisted during the years since.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Certainly then, resolving all reasonable doubt in his favor, it 
is just as likely as not the Veteran began experiencing sleep 
apnea while in the military, and that this condition has 
persisted during the years since to warrant service connection.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for sleep apnea is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


